Dismissed and Memorandum Opinion filed October 25, 2007







Dismissed
and Memorandum Opinion filed October 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00843-CR
____________
 
RUSSELL JAY WARD,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 1054380
 

 
M E M O R A N D U M   O P I N I O N
Appellant
pled guilty without an agreed recommendation as to punishment to the offense of
assault.  The trial judge deferred adjudication of guilt and placed appellant
on community supervision for six years.  The State filed a motion to adjudicate
guilt.  After a hearing, the trial court found appellant guilty and on August
17, 2007, sentenced appellant to confinement for ten years in the Institutional
Division of the Texas Department of Criminal Justice.  No timely motion for new
trial was filed.  Appellant=s notice of appeal was not filed until October 1, 2007.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
25, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b).